 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                         UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13    HUSSEIN O. ALI,                                   Case No. 1:18-cv-00713-AWI-SKO
14                       Plaintiff,
                                                        ORDER TO SHOW CAUSE WHY CASE
15           v.                                         SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO PROSECUTE AND
16                                                      VACATING MANDATORY
      EQUIFAX INC., TRANS UNION,                        SCHEDULING CONFERENCE
17
                     Defendants.
18    _____________________________________/
19

20         On April 19, 2018, Plaintiff Hussein O. Ali, proceeding pro se, filed a complaint against
21   Defendants Equifax Inc. and Trans Union, in Fresno County Superior Court. (Doc. 1-1.) On May
22   23, 2018, Defendant Equifax Inc. removed the case to federal court on the basis of federal question
23   jurisdiction (Doc. 1), and filed an answer on May 30, 2018. (Doc. 3.)
24
           The Court set a Mandatory Scheduling Conference for October 4, 2018, and ordered the
25
     parties to file a Joint Scheduling Report by September 27, 2018. (Doc. 4.) On September 24, 2018,
26
     the Court noted that Defendant Trans Union had not yet appeared in the case and continued the
27
     scheduling conference to January 24, 2019. (Doc. 5.) The Court ordered Plaintiff to file either
28
 1       proof of service on Trans Union or a status report indicating whether Plaintiff intended to continue
 2       to prosecute this case against Trans Union, on or before January 17, 2019. (Id.) Plaintiff failed to
 3       respond to the Court’s Order, and on January 23, 2019, the Court entered an order directing Plaintiff
 4       to show cause within 14 days why Trans Union should not be dismissed as a party for failure to
 5       prosecute. (Doc. 6.) In the same Order, the Court continued the scheduling conference to March
 6       5, 2019. (Id.) Plaintiff failed to respond to that Order and the Court recommended that Trans
 7       Union be dismissed as a party.1 (Doc. 7.) Plaintiff failed to object to the recommendation, and the
 8       assigned district judge dismissed Trans Union as a party on April 2, 2019. (Doc. 9.)
 9
               On May 7, 2019, Plaintiff failed to appear at the scheduling conference. (Doc. 12.) Thus,
10
         the Court continued the scheduling conference to June 11, 2019 and directed the parties to file an
11
         updated joint scheduling report by June 4, 2019. (Doc. 13.) The Court also cautioned Plaintiff that
12
         if he failed to appear at the June 11, 2019 scheduling conference, the Court would recommend to
13
         the assigned district judge that Plaintiff’s complaint be dismissed for failure to prosecute and failure
14
         to comply with a court order. (Id.) On June 5, 2019, Defendant filed a unilateral Updated Joint
15
         Scheduling Report and indicated that Plaintiff failed to participate in drafting or approving the
16
         report, as ordered by the Court. (See Doc. 14 at 1.)
17

18             The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of

19       a party to comply with … any order of the Court may be grounds for the imposition by the Court

20       of any and all sanctions … within the inherent power of the Court.” E.D. Cal. L.R. 110; see also

21       E.D. Cal. L.R. 183(a). “District courts have inherent power to control their dockets,” and in

22       exercising that power, a court may impose sanctions, including dismissal of an action. Thompson

23       v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an

24       action, with prejudice, based on a party’s failure to prosecute an action or failure to obey a court

25       order, or failure to comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61

26       (9th Cir. 1992) (dismissal for failure to comply with an order requiring amendment of complaint);

27
     1
28    The Court later continued the scheduling conference to May 7, 2019, due to the pending Findings and
     Recommendations that Trans Union be dismissed as a party. (Doc. 8.)

                                                             2
 1   Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply
 2   with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for
 3   failure to prosecute and to comply with local rules).
 4
            Accordingly, due to Plaintiff’s pattern of disregard for the Court’s orders in this case, and
 5
     his failure to obey the Court’s May 7, 2019 Order directing the parties to file a joint scheduling
 6
     report by June 4, 2019, Plaintiff is ORDERED to show cause, in writing, within fourteen (14)
 7
     days of the date of service of this Order, why a recommendation should not issue for
 8
     Plaintiff’s complaint to be dismissed for failure to prosecute and failure to comply with court
 9
     orders.
10

11          To allow Plaintiff to respond to this Order, and because Plaintiff’s lack of cooperation in

12   submitting the scheduling report does not inspire confidence that he will attend the scheduling

13   conference on June 11, 2019, the Court also VACATES the Mandatory Scheduling Conference,

14   currently set for June 11, 2019, pending Plaintiff’s response to this Order. The Court will re-set

15   the Mandatory Scheduling Conference later, if appropriate, by separate notice.

16

17 IT IS SO ORDERED.

18 Dated:      June 5, 2019                                      /s/   Sheila K. Oberto             .
19                                                     UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28

                                                      3
